 



Exhibit 10.1
 
 
September 9, 2005
The Board of Directors
ShopKo Stores, Inc.
700 Pilgrim Way
Green Bay, Wisconsin 54304

      RE: First Amendment to Agreement and Plan of Merger (“Amendment”)

Ladies and Gentlemen:
     We refer to the Agreement and Plan of Merger (the “Merger Agreement”) by
and among Badger Retail Holding, Inc. (“Parent”), Badger Acquisition Corp.
(“Acquisition Sub”) and ShopKo Stores, Inc. (the “Company”) dated as of April 7,
2005. The parties to the Merger Agreement wish to amend the Merger Agreement on
the terms set forth herein, and to clarify certain matters with respect to the
transactions contemplated in the Merger Agreement. All capitalized terms used in
this Amendment and not otherwise defined shall have the meanings ascribed to
them in the Merger Agreement.
     In consideration of the warranties, covenants and agreements set forth in
this Amendment, the parties hereto agree as follows:
     1. Section 2.7 of the Merger Agreement is hereby amended by deleting the
reference to “$24.00” in the first sentence thereof, and inserting “$25.00” in
its place.
     2. Section 7.1 of the Merger Agreement is hereby amended by deleting clause
(h) in its entirety, and inserting the following in its place:
     “(h) by the Company if the Company Board makes a Company Subsequent
Determination in accordance with the terms of Section 5.4(c), and the Company

 



--------------------------------------------------------------------------------



 



The Board of Directors
September 9, 2005
Page 2
 
prior to or concurrently with such termination pays to Parent in immediately
available funds the Termination Fee.”
     3. Section 7.3(a) of the Merger Agreement is hereby amended as follows:
          (a) by deleting the first paragraph of Section 7.3(a) in its entirety
up to, but not including Section 7.3(a)(i), and inserting the following in its
place:
     “(a) The Company agrees to reimburse Parent (or its designees) for all
documented out-of-pocket expenses of Parent and its Affiliates (other than any
such expenses paid or payable by Parent or any of its Affiliates to any
Affiliate of Parent), including fees and expenses of financial advisors, outside
legal counsel, accountants, experts and consultants, incurred by Parent and its
Affiliates or on their respective behalf in connection with or related to the
authorization, preparation, negotiation, execution and performance of this
Agreement and the transactions contemplated hereby (collectively, “Expenses”),
up to a maximum amount of $13.5 million, if this Agreement is terminated:”
     (b) by deleting the phrase “, and on or before the date of any such
termination described in this clause (iv), an Acquisition Proposal shall have
been publicly announced, disclosed or otherwise communicated to the Special
Committee or the Company Board” in Section 7.3(a)(iv).
     4. Section 7.3(b) of the Merger Agreement is hereby amended as follows:
     (a) by deleting the reference to “$27 million” in Section 7.3(b)(x), and
inserting “$13.5 million” in its place; and
     (b) by deleting Section 7.3(b)(x)(iii) in its entirety and inserting the
following in its place:
     “(iii) by the Company, Parent or Acquisition Sub pursuant to Section 7.1(b)
or Section 7.1(d), and within twelve (12) months of such termination, the
Company Board shall have recommended, the Company shall have entered into a
definitive agreement with respect to, or the Company shall have consummated, a
Company Alternative Transaction or a Company Alternative Transaction shall have
occurred (in each case, with references to “20%” in clauses (i), (ii) and
(iii) of the definition of Company Alternative Transaction” deemed to be
“50.1%”); or”.

 



--------------------------------------------------------------------------------



 



The Board of Directors
September 9, 2005
Page 3
 
     5. Section 7.3(b)(x)(iv) is hereby amended by deleting “; or” at the end
thereof and inserting a period.
     6. Section 7.3(b)(x)(v) is hereby deleted in its entirety.
     7. Section 7.3(b)(y) is hereby amended by deleting the reference to
“$15 million” and inserting “$13.5 million” in its place.
     8. The Company represents and warrants to Parent and Acquisition Sub as
follows:
          (a) The Company is duly organized, validly existing and in good
standing under the laws of the State of Wisconsin.
          (b) The Company has the requisite corporate power and authority to
execute and deliver this Amendment and (subject to receipt of the Company
Shareholder Approval) to perform its obligations hereunder. The execution and
delivery of this Amendment and the performance of its obligations hereunder have
been duly and validly authorized by all necessary corporate action (subject to
receipt of the Company Shareholder Approval). This Amendment has been duly
executed and delivered by the Company, and constitutes, assuming due
authorization, execution and delivery of this Amendment by Parent and
Acquisition Sub, a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting the rights and remedies of creditors generally and to general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).
     9. Each of Parent and Acquisition Sub hereby jointly and severally
represents and warrants to the Company as follows:
          (a) Each Acquiror Entity is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.
          (b) Each Acquiror Entity has the requisite corporate power and
authority to execute and deliver this Amendment and to perform its obligations
hereunder. The execution and delivery of this Amendment and the performance of
its obligations hereunder have been duly and validly authorized, and this
Amendment has been approved and adopted by the Board of Directors of each
Acquiror Entity, and no other corporate proceedings on the part of either
Acquiror Entity are necessary to authorize the execution, delivery and
performance of this Amendment. Concurrently with the execution of this
Amendment, Parent, as the

 



--------------------------------------------------------------------------------



 




The Board of Directors
September 9, 2005
Page 4
 
sole shareholder of Acquisition Sub, is approving this Amendment and the
transactions contemplated hereby, including the Merger. This Amendment has been
duly executed and delivered by each Acquiror Entity and constitutes, assuming
due authorization, execution and delivery of this Amendment by the Company, a
valid and binding obligation of each Acquiror Entity, enforceable against each
Acquiror Entity in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
the rights and remedies of creditors generally and to general principles of
equity (regardless of whether considered in a proceeding in equity or at law).
     10. For the avoidance of doubt, from and after the date of this Amendment,
references in the Merger Agreement to the “Agreement” or any provision thereof
shall be deemed to refer to the Merger Agreement or such provision as amended
hereby unless the context otherwise requires, and references in the Merger
Agreement to the “date hereof” or the “date of this Agreement” shall be deemed
to refer to April 7, 2005.
     11. The provisions of the Merger Agreement set forth in Sections 8.2, 8.4,
8.5, 8.6, 8.7, 8.8, 8.9, 8.10 and 8.12 are incorporated herein by reference, and
are deemed to be part of this Amendment.
     12. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of any party under, the Merger Agreement, nor
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Merger Agreement, all of
which shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



The Board of Directors
September 9, 2005
Page 5
 
Please indicate your agreement with the forgoing by executing two copies of this
Amendment and returning one copy to the undersigned.

              Yours truly,
 
            BADGER RETAIL HOLDING, INC.
 
       
 
       
 
  By:      /s/ Michael S. Israel
 
       
 
      Name: Michael S. Israel
 
      Title: Secretary and Treasurer
 
       
 
            BADGER ACQUISITION CORP.
 
       
 
       
 
  By:      /s/ Michael S. Israel
 
       
 
      Name: Michael S. Israel
 
      Title: Secretary and Treasurer

Agreed to and acknowledged by this 9th day of September, 2005:

      SHOPKO STORES, INC.
 
   
By:
     /s/ Steven R. Andrews       
 
  Name: Steven R. Andrews
 
  Title: Senior Vice President
          Law and Human Resources

 